Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159724 & (19)(22)(26)(27)(34)(35)(36)(39)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 159724
                                                                   COA: 346786
                                                                   Macomb CC: 2010-000571-FH
  CHRISTIAN PHILLIP MARGOSIAN,
            Defendant-Appellant.

  _________________________________________/

         By order of February 4, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the April 17, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the motions for immediate
  consideration, to supplement, and for miscellaneous relief are GRANTED. The
  application for leave to appeal is again considered, and it is DENIED, because the
  defendant has failed to meet the burden of establishing entitlement to relief under MCR
  6.508(D). The motions to remand, for police files, for phone records, and for appeal
  bond are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2020
         s0921
                                                                              Clerk